            Case 2:20-cv-01062-AC Document 3 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       TYRONE JOHNSON,                                   No. 2:20-cv-1062 AC P
12                         Plaintiff,
13             v.                                          ORDER
14       GARCIA, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the

19   required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),

20   1915(a). Plaintiff will be provided the opportunity either to submit the appropriate affidavit in

21   support of a request to proceed in forma pauperis or to submit the required fees totaling $400.00.

22            The revised in forma pauperis application form includes a section that must be completed

23   by a prison official, which must be accompanied by a certified copy of the prisoner’s prison trust

24   account statement for the six-month period immediately preceding the filing of this action.

25   However, this section is for non-CDCR incarcerated prisoners only. Because plaintiff is housed

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                         1
         Case 2:20-cv-01062-AC Document 3 Filed 05/29/20 Page 2 of 2

 1   in CDCR custody, the CDCR will email plaintiff’s certified financial information directly to the
 2   court. But plaintiff must still provide a signed and dated application to proceed in forma
 3   pauperis.
 4          In accordance with the above, IT IS HEREBY ORDERED that:
 5          1. Plaintiff shall submit, within thirty days from the date of this order, an application to
 6   proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the
 7   amount of $400.00; plaintiff’s failure to comply with this order will result in a recommendation
 8   that this action be dismissed; and
 9          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
10   Forma Pauperis By a Prisoner.
11   DATED: May 28, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
